 In the Matter of JOHN F. TROMMER, INC.andWHOLESALE BEERSALESMEN'SUNION,LOCAL 21,DISTH.LERY,RECTIFYING}AND WINEWORKERS' INTERNATIONAL UNION OF AMERICA, A. F. OF L.CaseNo. R-25.59.-DecidedJuly 12, 1941Jurisdiction:beer and ale manufacturing industry.Practice and Procedure:petition dismissed where no appropriate unit withinthe scope of the petition.White and Case,of New York City, byMr. Chester BordeauandMr. John E. Farrell,of Newark, N. J., for the Company.Mr. Sidney M. FeitelbergandMr. Edward K. Flaherty,of NewYork City, for the Union.Mr. Joseph C. Gill,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn February 18, and April 28, 1941, respectively, Wholesale BeerSalesmen's Union, Local 21, Distillery, Rectifying and Wine Workers'International. Union of America, A. F. of L., herein called Local21,1 filed with the Regional Director for the Second Region (NewYork City) a petition and an amended petition alleging that a`question affecting commerce had arisen concerning the representa-tion of employees of John F. Trommer, Inc., Brooklyn, New 'York,herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On May 3, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, orderednune pro tuneas of April24, 1941, an investigation upon the petition and authorized the Re-gional Director to conduct it and to provide for an appropriatehearing upon due notice.1 The original petition,datedFebruary18, 1941,designated the petitioner as wholesaleBeer Salesmen'sUnion,Local 21.33 N. L. R. B., No. 76.381 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 2, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and Local 21.Pursuant to notice, a hearing was held on May 14, 1941, at NewYork City, before Daniel R. Dimick, the Trial Examiner duly des-ignated by the Chief Trial Examiner.The Company and Local 21were represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner madevarious rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYJohn F. Trommer, Inc., a New York corporation, is engaged in themanufacture of beers and ales at Brooklyn, New York. In connectionwith its business the Company maintains its principal executiveoffices at Brooklyn, New York, and maintains factories, warehouses,and branch offices in New York, New Jersey, and Connecticut.TheCompany controls a subsidiary corporation which is called John F.Trommer, Inc., of New Jersey. This subsidiary company manu-factures beer in Orange, New Jersey, and its entire product is soldto the Company as soon as it is made.The Company maintains branchoffices in Hicksville, Long Island, New York; Mt. Vernon, New York;and-Orange and Dover, New Jersey.This proceeding is concerned with salesmen employed by the Com-pany to sell beer and ale.These salesmen work out of the Company'smain office in Brooklyn and its four branch offices located at Hicks-ville,Long Island, Mt. Vernon, New York, and Orange and Dover,New Jersey. Such products as they sell are manufactured at theCompany's plant in Brooklyn, New York, and at the subsidiary plantin Orange, New Jersey.Warehouses are maintained at each of theCompany's branch offices for distribution of beers and ales in theterritories covered by those branches.Beers and ales a,re shippeddirect from the Company's Brooklyn plant to either retailers or tothese warehouses.This is also true of shipments made from thesubsidiary plant at Orange, New Jersey.For the manufacture of beers and ales at its Brooklyn plant, theCompany purchases malt and hops.During the year 1940 the Com-pany purchased raw materials in the value of over $600,000 for use JOHN F. TR'OMMER, INC.383at its Brooklyn plant, of which95 percent was shipped to said plantfrom outsidethe State of New York. In the same year the Companymanufactured at its plant in Brooklyn finished products in the valueof over $3,800,000.Approximately 99 per cent of the finished prod-ucts for this period was sold within the State of New York.Ap-proximately 1/2 of 1 per cent of it was sold in New Jersey andapproximately 1/a of 1 per cent was sold to railroad and steamshipcompanies operating out of New York City.II.THE ORGANIZATION INVOLVEDWholesale Beer Salesmen's Union, Local 21, Distillery, Rectifyingand Wine Workers' International Union of America is a labor or-ganization affiliated with the American Federation of Labor. Itadmits to membership bottle-beer salesmen employed by the Companyin the' metropolitan area, excluding New Jersey.III.THE APPROPRIATE UNITLocal 21 requests a collective bargaining unit composed of bottlesalesmen employed by the Company who work in the New Yorkmetropolitan area, excluding New Jersey.Such a unit covers onlythe bottlesalesmen inthe main office at Brooklyn and at the Com-pany's branches located at Mt. Vernon and Hicksville, Long Island,New York. The Company contends that the following unit is ap-propriate for collective bargaining purposes: All bottle and draughtsalesmen2 employed by the Company in both the New York and NewJersey areas.The-unit contended for by the Company includes notonly those bottle salesmen working out of the Brooklyn, Mt. Ver-non, and Hicksville, New York, offices, but also draught-beer sales-men in thoseoffices.In addition, it includes all bottle- anddraught-beersalesmenworking out of the Orange, New Jersey,branch.Thesalesmen inthe Dover, New Jersey, office, make theirheadquarters at the Orange, New Jersey, branch, and are thereforealso included in the unit contended for by the Company to beappropriate.The Company employs salesmen to sell bottle and draught beerin the New York metropolitan and New Jersey areas.At its mainofficein Brooklyn the Company employs 33 bottle salesmen and 33drnm v1f salesmen who cover the New York City area. The Hicks-2The Company lists its salesmen under two classifications,package-beer salesmen whosell beer in bottles and cans, and combination salesmen who sell beer in kegs and bottlesThe package beer salesmen are the salesmenwhich Local21 designates in its petitionas bottle salesmen.Hereafter we shall refer to package salesmen as bottle salesmenThe combination salesmen are not claimedby the Unionas part of the appropriate unit-despite thefact thatthey, too,sell beer in bottlesHereafter we shall therefore referto combination salesmen as draught salesmen. 384DECISIONSOF NATIONALLABOR RELATIONS BOARDville branch, approximately 20 miles from the Brooklyn plant, has 5bottle salesmen and 8 draught salesmen who cover all of Long Islandeast of Queens County.The Mt. Vernon office, approximately 8miles from the Brooklyn plant and 25 miles from the Hicksvilleoffice, has 7 bottle salesmen and 7 draught salesmen who cover theMt. Vernonarea.The Orange, New Jersey, branch, has 19 bottlesalesmenand 28 draught salesmen who cover the State of New Jerseyand States on the Atlantic Seaboard.No salesmen make their head-quarters at the Dover, New Jersey, branch.The Doversalesmenwork out of the Orange, New Jersey office, 20 miles away.Beerand ale from the Orange, New Jersey, subsidiary plant isdelivered to both the Hicksville and Mt. Vernon warehouses.TheBrooklyn plant also supplies beer to the Hicksville and Mt. Vernonoffices.Most of the-beer stored at the Dover, New Jersey, warehouse,isdelivered from the Orange plant, and occasionaldeliveries aremade from the Brooklyn plant.All deliveries from the Company'splant in Brooklyn and from the subsidiary's Orange plantare madeto the branch office warehouses in Company-owned trucks.For purposes of sales convenience, the Company has divided itssales force into two groups, bottle salesmen and draught-beer sales-men.The bottle salesmen call primarilyon off-premise licenseeswhile the draughtsalesmenconcentrate on the on-premiselicensees.General policies relating to the sale of all beers and ales of the Com-pany are determined and controlled by a general manager at theCompany'smainoffice in Brooklyn.None of the Company's sales-men sell draught beer exclusively.Draught-beersalesmen are re-quested to sell as much bottle beer as possible.The draught sales-men collect their own accounts, including the bottle-beer sales, andthe bottlesalesmencollect their own accounts.Salesmen are some-times transferred from one office to another and draughtsalesmenare sometimestransferred to work as bottle salesmen and vice versa.All beersalesmenwhether bottle or draught are hired, discharged,and promoted at the Brooklyn office, and all salesmen work similarworking conditions and for practically the same compensation.3Abranch manageris incharge of each of the Company's branches atMt. Vernon and Hicksville, New York, and Orange. New Jersey.Salesmeetings at which bottle and draught salesmen regularly attendare held at the Company's main office in Brooklyn.There is a cam-munity of- interests between the bottle and draught salesmen and theactivities of both groups are interrelated and interdependent.The community of interests between the two groups of salesmenwas not refuted by any evidence produced at the hearing by the3 The method of computing compensation is different in that one is paid a base salaryand commission while the other is paid a straight salary. Generalli the earnings ofthA bottle and draught salesmen are approximately the same JOIN F. TR.OMMEiR, INC.385Union.The Union introduced a letter from the Secretary-Treasurerof the International Union in which it was stated that Local 21'smembership was to be limited to bottle and canned beer salesmenselling in the New York metropolitan area excluding New Jersey.The charter of the Union contains no such jurisdictional limitation.So far as the record discloses there is no history of collective bar-gaining for the Company's salesmen on the basis of the unit contendedfor by Local 21 or the unit claimed by the Company'In view of the circumstances of the case, we believe, that the unitalleged by Local 21 is inappropriate for purposes of collectivebargaining, and we so find.We shall therefore dismiss the petition.IV. THE QUESTION CONCERNING REPRESENTATIONSince it is stated in Section III, above, the bargaining unit soughtto be established by the petition is not appropriate, we find that noquestion has arisen concerning the representation of employees of theCompany in an appropriate bargaining unit.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWNo question concerning the representation of employees of John F.Trommer, Inc., Brooklyn, New York, in a unit which is appropriatefor the purposes of collective bargaining, has arisen within themeaning of Section 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor Relations Board hereby orders that the peti-tion for investigation and certification of representatives of employeesof John F. Trommer, Inc., Brooklyn, New York, filed by WholesaleBeer Salesmen's Union, Local 21, Distillery, Rectifying and WineWorkers' International Union of America, affiliated with the Amer-ican Federation of Labor, be, and it hereby is, dismissed.* Local 21 contends thatMatter of Christian Feigenspan Brewing CoandAmericanFederation of Wholesale Non-Alcoholic Beverage Salesmen'sUnion, No.21742, affiliatedwiththe American Federation of Labor,29 N. L R B 1136,iscontrolling here andsupports its contentions as to the alleged appropriate unit.We believe,however, thatthat case is not controlling here.SeeMatter of P. BallantineandWholesale Beer Sales-men's Union,Local 21,Distillery,Rectifying and Wine Workers'International Union ofAmerica, A.F. of L.,decided this day.CompareMatter of P. Ballantine&SonsandWholesaleLicensedAlcoholicBeverage Salesmen'sUnion,,#20375-B,Beer Division,A. F of L,18 N. L.R. B. 1007. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDMR. EDWIN S. SMITH, dissenting:I dissent from the ruling of the majority dismissing the petitionin this case.The facts in this case are substantially identical withthose in theBallantinecase,5 decided this day, and theFeigen$pancase.,For the reasons stated by the Board in its decision in theFeigenspancase, and by me in my dissenting opinion in theBallantinecase, I would find that the unit requested by Local 21 is appropriatefor the purposes of collective bargaining and that an election shouldbe held.aMatter of P. Ballantine& Sons andWholesale Beer Salesmen's Union, Local $1,Distillery, Rectifying andWineWorkers' International Union of America, A. F. of L.,33N. L R R 374.eMatter of Christian Feigenspan Brewing CompanyandAmerican Federation of Whole-saleNon-Alcoholic Beverage Salesmen's Union, No. 21742, affiliatedwiththe AmericanFederation of Labor,29 N L. R. B. 1136.